DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 9/4/20, Applicant, on 12/4/20, amended claims 1-5, 11, 13, 14, 18, and 19. Claims 1-20 are pending in this application and has been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has not filed any Information Disclosure Statement (IDS) for this application. As such Examiner has not yet considered and IDS for this application. 

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 1-20 regarding abstract ideas is maintained in light of Applicant’s amendments and explanations. 
The 35 USC 101 rejection of claims 18-20 in regard to software per se have been withdrawn in light of Applicant’s amendments.
Revised 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-13 are directed to a process, and claims 14-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “guiding a plurality of employees to provide specific attendance inputs … based at least on a first guide from a set of sequential guides,” “receiving and aggregating the specific attendance inputs … wherein the specific attendance inputs indicate an absence status where the plurality of employees will not attend their assigned work time periods on a specific day,” “starting an automated process for employee attendance reporting to a responsible supervisor,” “converting the absence status to an attend status where the plurality of employees will attend their assigned work time periods on the specific day by: guiding the plurality of employees to provide a plurality of attendance assistance request inputs on the plurality of corresponding employee computing devices based at least on a first guide from a set of sequential guides requesting assistance,” “determining a set of best available employee attendance assistance options that includes, for each of the plurality of employees, a best available employee attendance assistance option from a plurality of available attendance assistance options that includes at least one of: transportation assistance, family member assistance, medical assistance, or labor assistance,” “analyzing the plurality of attendance assistance request inputs from the plurality of employees by the attendance management processing servers, wherein the analyzing is based at least on, for each employee computing device of the plurality of corresponding employee computing devices, a relative geographical position of the each employee computing device to the plurality of available attendance assistance options to determine the best available employee attendance assistance option for the each of the plurality of employees, and wherein at least one of the set of best available employee attendance assistance options includes the at least one of: the transportation assistance, the family member assistance, the medical assistance, or the labor assistance,” “generating an optimized solution that indicates an optimized set of best available employee attendance assistance options for the plurality of employees based on performing an optimization upon the set of best available employee attendance assistance options,” and “utilizing the optimized solution to direct the plurality of employees to corresponding ones of the optimized set of best available employee attendance assistance options via specific solution information presented via the plurality of corresponding employee computing devices, that indicates at the least one of: the transportation assistance, the family member assistance, the medical assistance, or the labor assistance, until the absence status is converted to an attend status.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions.
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements on an employee computing device,” (computer processor, input, and memory); “provide specific attendance inputs on a plurality of corresponding employee computing devices,” (computer network and server). Additionally, independent claim 8 recites the following additional elements: “A system comprises: an interface; a local memory that includes a non-transitory computer storage medium; and a processing module operably coupled to the interface and the local memory, wherein the processing module functions to,” (computer processor and memory). Additionally, independent claim 8 recites the following additional elements: “An absentee management system comprises: a network interface for receiving, from communication networks, specific attendance inputs from a plurality of corresponding employee computing devices to be stored in an attendance database; at least one processor; and a memory that stores: an application ... an attendance processing system ... a reporting module... a mapping module …,” (computer software executable on a processor, input device, and memory). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims. 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional 
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components Paragraph Numbers [0027]-[0032]). The recited computer elements and functions that are applied to the abstract idea in the claims are “on an employee computing device,” (computer processor, input, and memory); “provide specific attendance inputs on a plurality of corresponding employee computing devices,” (computer network and server). Additionally, independent claim 8 recites the following additional elements: “A system comprises: an interface; a local memory that includes a non-transitory computer storage medium; and a processing module operably coupled to the interface and the local memory, wherein the processing module functions to,” (computer processor and memory). Additionally, independent claim 8 recites the following additional elements: “An absentee management system comprises: a network interface for receiving, from communication networks, specific attendance inputs from a plurality of corresponding employee computing devices to be stored in an attendance database; at least one processor; and a memory that stores: an application ... an attendance processing system ... a reporting module... a mapping module …,” (computer software executable on a processor, input device, and memory). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an 
Claims 2-13, 15-17, 19, and 20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-13, 15-17, 19, and 20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea (such as the various implementations of scoring and voting). In addition, claim 2 recites the transmission of data between computer components and the utilization of machine learning and artificial intelligence, claim 4 recites the display of information via a computer interface, claim 5 teaches the use of general computer processing devices, and claims 11 and 16 recite the use of GPS devices as data gathering devices. As described above these additional elements are only used to facilitate the abstract idea recited in the claims but do not improve the underlying technology.
Regarding claims 14-20 the claims are directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0027]-[0032]).
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note: The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0060174 to Heyward et al. (hereafter referred to as Heyward) in view of U.S. Patent Application Publication Number 2013/0090968 to Borza (hereafter referred to as Borza).
As per claim 1, Heyward teaches:
A method for execution by one or more processing modules of one or more computing devices of an absentee management system, the method comprises: guiding a plurality of employees to provide specific attendance inputs on a plurality of corresponding employee computing devices based at least on a first guide from a set of sequential guides (Paragraph Number [0086] and FIGS. 8-19 teach flow diagrams that illustrate return-to-work compliance assessment methods that are employed by the absence management system 152 (FIG. 1B).  For example, at the end of tracking, the absence management system 152 generates an alert to an administrator to initiate return-to-work processing.  Note that return-to-work processing and decision trees that allow for this processing are not limited to post administration.  The prompting of a decision tree web page can occur during administration or tracking.  Options available include receiving a new request or closing the employee's leave by selecting an appropriate return-to-work option and navigating the corresponding decision tree.  The decision trees may function as directed-guidance to assist an administrator in addressing compliance issues related to the employee returning to work.  Resolution options such as referral to other departments, letters to the employee, and directed e-mails requesting input from relevant officials are presented.  In one embodiment, the case resolution options correspond to the employer's leave and attendance policies and procedures. Paragraph Number [0048] teaches such responses may include computer-assisted decisions leading to leave designations and communication with employees through printed (or electronic) notices, and the closing of leave requests).
receiving and aggregating the specific attendance inputs from the plurality of corresponding employee computing devices to one or more attendance management processing servers, wherein the specific attendance inputs indicate an absence status where the plurality of employees will not attend their assigned work time periods on a specific day; (Paragraph Number [0048] teaches an administrator may interact with an absence management system to respond to new leave requests and events generated by the process of leave management (e.g., medical certification due dates and receipt acknowledgment, leave allocation expiration, return-to-work dates, etc.).  Such responses may include computer-assisted decisions leading to leave designations and communication with employees through printed (or electronic) notices, and the closing of leave requests.  An absence management system enables an administrator (with proper authorization) to view employee contact information, recall previous leave history, determine current eligibility, request status reports, run reports, and perform "what-if" decision tree analysis.  Authorization to perform one or more of these functions may be provided by a system administrator or other responsible person who may perform these or other functions such as creating new user logins, assigning new passwords to a supervisor, or disabling a user from the system).
starting an automated process for employee attendance reporting to a responsible supervisor (Paragraph Number [0080] and FIGS. 5-7B teaches flow diagrams that illustrate the tracking or administration of leaves in selected categories (e.g., FMLA, worker's compensation, ESL/STD, maternity leaves).  The absence management system 152 (FIG. 1B) automatically tracks the employee's leave from the start date to the recorded end date, with modifications to the initial leave request influencing operation).
converting the absence status to an attend status where the plurality of employees will attend their assigned work time periods on the specific day by: (Paragraph Number [0072] teaches the absence management method 152a automatically makes eligibility and entitlement determinations, designations for concurrent administrations (e.g., worker's 
guiding the plurality of employees to provide a plurality of attendance assistance request inputs on the plurality of corresponding employee computing devices based at least on a first guide from a set of sequential guides requesting assistance (Paragraph Number [0048] teaches an administrator may interact with an absence management system to respond to new leave requests and events generated by the process of leave management (e.g., medical certification due dates and receipt acknowledgment, leave allocation expiration, return-to-work dates, etc.).  Such responses may include computer-assisted decisions leading to leave designations and communication with employees 
determining a set of best available employee attendance assistance options that includes, for each of the plurality of employees, a best available employee attendance assistance option from a plurality of available attendance assistance options that includes at least one of: transportation assistance, family member assistance, medical assistance, or labor assistance (Paragraph Number [0086] and FIGS. 8-19 are flow diagrams that illustrate return-to-work compliance assessment methods that are employed by the absence management system 152 (FIG. 1B).  For example, at the end of tracking, the absence management system 152 generates an alert to an administrator to initiate return-to-work processing.  Note that return-to-work processing and decision trees that allow for this processing are not limited to post administration.  The prompting of a decision tree web page can occur during administration or tracking.  Options available include receiving a new request or closing the employee's leave by selecting an appropriate return-to-work option and navigating the corresponding decision tree.  The decision trees may function as directed-guidance to assist an administrator in addressing compliance issues related to the employee returning to work. Paragraph Number [0088] 
and wherein at least one of the set of best available employee attendance assistance options includes the at least one of: the transportation assistance, the family member assistance, the medical assistance, or the labor assistance (Paragraph Number [0086] FIGS. 8-19 are flow diagrams that illustrate return-to-work compliance assessment methods that are employed by the absence management system 152 (FIG. 1B).  For example, at the end of tracking, the absence management system 152 generates an alert to an administrator to initiate return-to-work processing.  Note that return-to-work processing and decision trees that allow for this processing are not limited to post administration.  The prompting of a decision tree web page can occur during administration or tracking.  Options available include receiving a new request or closing the employee's leave by selecting an appropriate return-to-work option and navigating the corresponding decision tree.  The decision trees may function as directed-guidance to 
that indicates at the least one of: the transportation assistance, the family member assistance, the medical assistance, or the labor assistance, until the absence status is converted to an attend status (Paragraph Number [0086] FIGS. 8-19 are flow diagrams that illustrate return-to-work compliance assessment methods that are employed by the absence management system 152 (FIG. 1B).  For example, at the end of tracking, the absence management system 152 generates an alert to an administrator to initiate return-to-work processing.  Note that return-to-work processing and decision trees that allow for this processing are not limited to post administration.  The prompting of a decision tree web page can occur during administration or tracking.  Options available include receiving a new request or closing the employee's leave by selecting an appropriate return-to-work option and navigating the corresponding decision tree.  The decision trees 
Heyward teaches presenting a guide to an employee to move through a process of requesting leave or returning based specific situational solutions (such as a specific type of leave) but does not explicitly teach utilizing an employee’s location to determine available assistance options (such as a specific type of leave) and performing an optimization model as described in the following citation from Borza:
analyzing the plurality of attendance assistance request inputs from the plurality of employees by the attendance management processing servers, wherein the analyzing is based at least on, for each employee computing device of the plurality of corresponding employee computing devices, a relative geographical position of the each employee computing device to the plurality of available attendance assistance options to determine the best available employee attendance assistance option for the each of the plurality of employees (Paragraph Numbers [0028]-[0029] teaches generating on the computer a schedule relating to an organization comprising a plurality of shifts, each shift associated with an employee of a plurality of employees and a location relating to the organization, wherein one of the plurality of employees is the individual; verifying execution of a shift in the schedule relating to the individual based upon establishing the employee's location relative to the location relating to the shift. Paragraph Number [0142] teaches that such trading rules may initially limit the shifts available for trading to an employee based upon a first subset of the trading rules, e.g. required qualification(s), and then verify the trading shift request upon a second subset of the trading rules, e.g. total hours worked or overtime hours already scheduled. Paragraph Number [0115] teaches mid-way through a shift a staffing issue at a second close location to the organization results in the need to transfer an employee for the remainder of their shift to the other location. Paragraph Number [0140] teaches the scheduling software system 2630 may automatically optimize employee headcount, shift start times, shift end times, etc. based upon historical and current data in order to provide the required employees at one or more locations in dependence upon this data but with a focus to minimizing labor cost for example.  Other optimization criteria may be selected by the employer such as minimizing number of breaks, minimizing number of employees, and minimizing overtime for example.  (See also Paragraph Numbers [0075], [0089], [0093], [0114], and [0142])).
generating an optimized solution that indicates an optimized set of best available employee attendance assistance options for the plurality of employees based on performing an optimization upon the set of best available employee attendance assistance options (Paragraph Number [0109] and FIG. 13 teaches a display screen 1300 presented 
utilizing the optimized solution to direct the plurality of employees to corresponding ones of the optimized set of best available employee attendance assistance options via specific solution information presented via the plurality of corresponding employee computing devices (Paragraph Number [0109] and FIG. 13 teaches a display screen 1300 presented to an employee remotely relating to auctioning a shift via a scheduling software application according to an embodiment of the invention.  As such the employee receiving the auction is presented with an information block 1310 that identifies the shift being auctioned in terms of date, shift identity and the hours the employee auctioning is seeking to have covered.  There is also depicted incentive block 1350 wherein the incentive offered by the auctioning employee is presented to the employee so that they know this information. Paragraph Number [0115] teaches the ability for supervisors/managers to dynamically update an employee's location for a shift would be provided either through a terminal for example in the location, such as laptop 630 in FIG. 6 for example, or through the scheduling software application on their portable electronic device which due to their entering a password and username for example registers them as supervisor/manager and provides additional display screens for them to perform supervisory/management functions.  For example, mid-way through a shift a staffing issue at a second close location to the organization results in the need to transfer an employee for the remainder of their shift to the other location. Paragraph Number [0140] teaches the scheduling software system 2630 may automatically optimize employee headcount, shift start times, shift end times, etc. based upon historical and current data in order to provide the required employees at one or more locations in dependence upon this data but with a focus to minimizing labor cost for example.  Other optimization criteria may be selected by the employer such as minimizing number of breaks, minimizing number of employees, and minimizing overtime for example).

As per claim 14, Heyward teaches:
A system comprises: an interface; a local memory that includes a non-transitory computer storage medium; and a processing module operably coupled to the interface and the local memory, wherein the processing module functions to: (Paragraph Number 
The remaining claim limitations are substantially similar to claim limitations performed by the system in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 18, Heyward teaches: 
An absentee management system comprises: a network interface for receiving, from communication networks, specific attendance inputs from a plurality of corresponding employee computing devices to be stored in an attendance database; at least one processor; and a memory that stores: an application ... an attendance processing system ... a reporting module... a mapping module (Paragraph Number [0056] and FIG. 1B teaches a block diagram of the example LAN server 150 that, in one embodiment, can implement the absence management system 152.  With continued reference to FIG. 1A, one skilled in the art will understand that the example LAN server 150 can be embodied as one or more of the workstations 116a-c and/or central server 104 of the example network infrastructure 100, alone or in combination (i.e., in a single component, or distributed over several components in the example network infrastructure 100), among other embodiments.  Further, one skilled in the art will understand that additional components or different components with similar functionality can be included in the LAN server 150, and/or some components can be omitted, in some embodiments.  The absence management system 152 can be implemented in software, as an executable program, and can be executed by a special or general purpose digital computer, such as a personal computer (PC; IBM-compatible, Apple-compatible, or otherwise), workstation, minicomputer, or mainframe computer.  The absence management system 152 includes a user-interface (UI) module 154 that provides display functions (e.g., web-pages) according to well-known web-page or screen display generation and formatting mechanisms).
The remaining claim limitations are substantially similar to claim limitations performed by the system in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 3 the combination of Heyward and Borza teaches each of the claim limitations of claim 1.

further comprises providing one or more correlated attendance charts, reports, or expense reporting for a specific department or supervisor that is responsible for an employee of the plurality of employees. (Paragraph Number [0066] teaches the absence management system 152 may cooperate with an organization's payroll system (not shown).  For example, payroll is preferably interfaced through a batch file upload run at some specified period.  This can be a one-way transfer of employee data from the payroll system to the absence management system 152 through an FTP transfer of the specified file format. Paragraph Number [0080] and FIGS. 5-7B teaches flow diagrams that illustrate the tracking or administration of leaves in selected categories (e.g., FMLA, worker's compensation, ESL/STD, maternity leaves).  The absence management system 152 (FIG. 1B) automatically tracks the employee's leave from the start date to the recorded end date, with modifications to the initial leave request influencing operation).
As per claim 4 the combination of Heyward and Borza teaches each of the claim limitations of claim 1.
In addition, Heyward teaches:
wherein specific solution information includes a graphical mapping of the best available employee attendance assistance solutions, and wherein the graphical mapping of the best available employee attendance assistance solutions is instantiated as one or more: displayable maps, directions, or schedules (Paragraph Number [0112] teaches intermittent leave 2129 should be selected if the employee is working part of his or her work schedule (e.g., reduced scheduled leave) and on leave for the remainder of the time or is absent from work on an intermittent basis during the leave period.  When 
As per claim 5 the combination of Heyward and Borza teaches each of the claim limitations of claim 1.
In addition, Heyward teaches:
wherein at least one of the plurality of corresponding employee computing device includes one or more of: a smartphone, a tablet, a portable computer, a personal computer or wearable computer (Paragraph Number [0056] and FIG. 1B teaches a block diagram of the example LAN server 150 that, in one embodiment, can implement the absence management system 152.  With continued reference to FIG. 1A, one skilled in the art will understand that the example LAN server 150 can be embodied as one or more of the workstations 116a-c and/or central server 104 of the example network infrastructure 100, alone or in combination (i.e., in a single component, or distributed over several components in the example network infrastructure 100), among other embodiments.  Further, one skilled in the art will understand that additional components or different components with similar functionality can be included in the LAN server 150, and/or some components can be omitted, in some embodiments.  The absence management system 152 can be implemented in software, as an executable program, and 
As per claim 6 the combination of Heyward and Borza teaches each of the claim limitations of claim 1.
In addition, Heyward teaches:
wherein the specific attendance inputs are initiated by either a call-in or a check-in sequence (Paragraph Number [0072] and FIG. 3 teaches a flow diagram of an embodiment of an absence management method 152a that provides an illustration of how leave designations are handled by the absence management system 152 (FIG. 1B).  Block 302 includes receiving a leave request.  The leave request includes employee information that has been populated using information from the data import file 200 (FIG. 2). (See also Paragraph Numbers [0073]-[0075] in regard to an absence request qualification decision tree)).
As per claim 7 the combination of Heyward and Borza teaches each of the claim limitations of claim 1.
In addition, Heyward teaches:
wherein the set of sequential guides include one or more of: copy of a schedule, check-in screen, or a first absence sequence (Paragraph Number [0048] teaches an administrator may interact with an absence management system to respond to new leave 
As per claim 8 the combination of Heyward and Borza teaches each of the claim limitations of claim 1.
In addition, Heyward teaches:
wherein the specific attendance inputs include any of: screen selections, typed data, or spoken data (Paragraph Number [0056] teaches the absence management system 152 includes a user-interface (UI) module 154 that provides display functions (e.g., web-pages) according to well-known web-page or screen display generation and formatting mechanisms).
As per claim 9 the combination of Heyward and Borza teaches each of the claim limitations of claim 1.
In addition, Heyward teaches:
wherein the specific attendance inputs include any of: shift selection, date, shift times, attend, not attend, length of absence, reason for absence, employee's location (Paragraph Number [0072] teaches leave requests are sorted and analyzed by leave reason in block 318 to determine whether the leave is FMLA qualifying and the concurrent status.  Based on these aforementioned determinations and calculations, a FMLA qualifying determination is made in block 320.  Assuming a successful qualifying determination, the leave is designated as a FMLA request in block 324. Paragraph Number [0073] teaches qualifying reasons will also enter into the determinations, such as the employee's own sickness, family member sickness, child adoption, among others.  The absence management method 152a also addresses whether short-term disability or worker's compensation is being provided to the employee).
As per claims 10 and 15 the combination of Heyward and Borza teaches each of the claim limitations of claims 1 and 9 and 14 respectively.
In addition, Heyward teaches:
wherein the reason for absence includes any of: vehicle issue, no ride, sickness, child care, parental care or pet care (Paragraph Number [0072] teaches leave requests are sorted and analyzed by leave reason in block 318 to determine whether the leave is FMLA qualifying and the concurrent status.  Based on these aforementioned determinations and calculations, a FMLA qualifying determination is made in block 320.  Assuming a successful qualifying determination, the leave is designated as a FMLA request in block 324. Paragraph Number [0073] teaches qualifying reasons will also enter into the determinations, such as the employee's own sickness, family member sickness, child adoption, among others.  The absence management method 152a also addresses 
As per claims 11 and 16 the combination of Heyward and Borza teaches each of the claim limitations of claims 1 and 9 and 14 respectively.
Heyward teaches presenting a guide to an employee to move through a process of requesting leave or returning based specific situational solutions (such as a specific type of leave) but does not explicitly teach utilizing an employee’s location to determine available assistance options (such as a specific type of leave) as described in the following citation from Borza:
wherein the employee's location is determined from GPS circuitry of a corresponding one of the plurality of corresponding employee computing devices. (Paragraph Number [0114] teaches the network to which the employees connect when on a shift in their assigned location may be other than Wi-Fi.  Other short-range/personal area network (PAN) wireless standards may be employed such as Bluetooth, Wireless USB, Z-Wave and Zigbee for example.  Other standards such as WiMAX for example may be employed but their increased range makes verifying the employee is actually in the organization's location as opposed to a few city blocks or a few mile radius difficult.  Optionally, the scheduling software system may employ GPS location information derived from the employee's portable electronic device which would be transmitted periodically to the scheduling software system from the scheduling software application on their portable electronic device).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 12, 17, and 20 the combination of Heyward and Borza teaches each of the claim limitations of claims 1, 14, and 18 respectively.
Heyward teaches presenting a guide to an employee to move through a process of requesting leave or returning based specific situational solutions (such as a specific type of leave) but does not explicitly teach utilizing an employee’s location to determine available assistance options (such as a specific type of leave) as described in the following citation from Borza:
wherein the converted to an attend status includes a suitable replacement for the employee including any of: a shift movement for the employee, another employee shift movement, a replacement employee, or a contractor (Paragraph Number [0109] and FIG. 13 teaches a display screen 1300 presented to an employee remotely relating to auctioning a shift via a scheduling software application according to an embodiment of the invention.  As such the employee receiving the auction is presented with an information block 1310 that identifies the shift being auctioned in terms of date, shift identity and the hours the employee auctioning is seeking to have covered.  There is also depicted incentive block 1350 wherein the incentive offered by the auctioning employee is presented to the employee so that they know this information. Paragraph Number [0115] teaches the ability for supervisors/managers to dynamically update an employee's location for a shift would be provided either through a terminal for example in the location, such as laptop 630 in FIG. 6 for example, or through the scheduling software application on their portable electronic device which due to their entering a password and username for example registers them as supervisor/manager and provides additional display screens for them to perform supervisory/management functions.  For example, 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 13 and 19 the combination of Heyward and Borza teaches each of the claim limitations of claims 1 and 18 respectively.
Heyward teaches presenting a guide to an employee to move through a process of requesting leave or returning based specific situational solutions (such as a specific type of leave) but does not explicitly teach utilizing an employee’s location to determine available assistance options (such as a specific type of leave) and performing an optimization model as described in the following citation from Borza:
wherein generating the optimized solution includes modifying one or more of the set of best available employee attendance assistance options (Paragraph Number [0140] teaches the scheduling software system 2630 may automatically optimize employee headcount, shift start times, shift end times, etc. based upon historical and current data in order to provide the required employees at one or more locations in dependence upon this data but with a focus to minimizing labor cost for example.  Other optimization criteria may be selected by the employer such as minimizing number of breaks, minimizing number of employees, and minimizing overtime for example).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0060174 to Heyward et al. (hereafter referred to as Heyward) in 
As per claim 2 the combination of Heyward and Borza teaches each of the claim limitations of claim 1.
In addition, Heyward teaches:
further comprising: uploading the specific attendance inputs to attendance management processing servers instantiating an attendance model based on the specific attendance inputs (Paragraph Number [0066] teaches the absence management system 152 may cooperate with an organization's payroll system (not shown).  For example, payroll is preferably interfaced through a batch file upload run at some specified period.  This can be a one-way transfer of employee data from the payroll system to the absence management system 152 through an FTP transfer of the specified file format. Paragraph Number [0080] and FIGS. 5-7B teaches flow diagrams that illustrate the tracking or administration of leaves in selected categories (e.g., FMLA, worker's compensation, ESL/STD, maternity leaves).  The absence management system 152 (FIG. 1B) automatically tracks the employee's leave from the start date to the recorded end date, with modifications to the initial leave request influencing operation).
Heyward teaches generation of models and decision trees relating to attendance options for employees but does not explicitly teach that this is done through the use of an artificial intelligence which is taught by the following citations from McCallum:
utilizing artificial intelligence to generate an improved attendance model from the attendance model (Paragraph Number [0092] teaches the system, through stored 
wherein at least one of: determining the set of best available employee attendance assistance options is based on utilizing the improved attendance model; or generating the optimized solution is based on utilizing the improved attendance model (Paragraph Number [0090] teaches data tables having clinical claims costing data, employer time and attendance data (e.g., absence data), and pharmacy benefit management costing records relating to a particular employee's absence costs.  Hereinafter, an employee's time away from work, whether through accident or illness, will be referred to as absence from work or paid time off (PTO) depending on the parameters used by the artificial intelligence system to make appropriate assessments and adjustments. Paragraph Number [0145] teaches the QScore is the product of a contextualization engine.  It analyzes and compares time and attendance with positive outcome for the lowest costs, and also determines whether other conditions must be observed to provide the best care.  Even with a HVP and an employee with a positive outcome, an employee's risk factor could be 
Both the combination of Heyward and Borza and McCallum are directed to attendance management of employees. The combination of Heyward and Borza discloses generation of models and decision trees relating to attendance options for employees. McCallum improves upon the combination of Heyward and Borza and McCallum by disclosing use of an artificial intelligence to optimize and perform predictive analysis. One of ordinary skill in the art would be motivated to further include use of an artificial intelligence to optimize and perform predictive analysis, to efficiently provide an optimized attendance solution through adaptive learning algorithms.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of generation of models and decision trees relating to attendance options for employees in the combination of Heyward and Borza to further utilize use of an artificial intelligence to optimize and perform predictive analysis as disclosed in McCallum, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments 
Applicants arguments filed 12/04/2020 have been fully considered but they are not persuasive/moot in in light of the new grounds of rejection presented above.
Applicant argues that the claims are not directed to an abstract idea similar to an abstract idea recognized by the courts and should be eligible under steps 2A and 2B of the Alice analysis. (See Applicant’s Remarks, 12/04/2020, pgs. 10-14). Examiner respectfully disagrees. The claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The steps are then encapsulated into a particular technological environment by executing these steps upon a computer processor. Examiner notes that the implementation of the abstract concepts recited by the claims utilize computer technology in a way that is considered to be generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Applicant argues that the combination of previously cited references does not describe or suggest the new claim language (Applicant’s Remarks, 12/04/2020, pgs. 14-21). Examiner notes that new portions of the previously cited references have been applied in a new 35 USC 103 rejection as well as portions of the newly added McCallum reference in response to Applicant’s amended claims. In response to Applicant’s assertions Examiner directs Applicant to review the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624